Plaintiff in error was convicted in the district court of Greer county upon an information charging him with selling liquor to a minor, and was sentenced to imprisonment in the penitentiary for a term of five years. The act declaring this offense a felony and fixing the punishment therefor is unconstitutional and void, and the district court therefore had no jurisdiction of the cause. John Nowakowski v. State, ante, 116 P. 351, just decided.
This prosecution having been instituted by information and not by indictment, the cause is not transferable to the county court, but must be dismissed. Fred Wychoff v. State, ante,116 P. 355, just decided.
The judgment of the district court is therefore reversed, and the cause remanded, with directions to dismiss the same.
FURMAN, P.J., and DOYLE, J., concur; ARMSTRONG, J., disqualified and not sitting. *Page 741